Case: 14-30778      Document: 00512926339         Page: 1    Date Filed: 02/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30778
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 4, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff−Appellee.

versus

CHARLES SYKES,

                                                 Defendant−Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-46-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       The Federal Public Defender appointed to represent Charles Sykes has
moved to withdraw and has filed a brief in accordance with Anders v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30778    Document: 00512926339     Page: 2   Date Filed: 02/04/2015


                                 No. 14-30778

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Sykes has filed a response. We have reviewed counsel’s brief, the
relevant portions of the record reflected therein, and Sykes’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.     Accordingly, counsel’s motion is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.
      The written judgment contains a clerical error. The district court found
that Sykes had violated a special condition that he “participate in a program
of testing and/or treatment for drug abuse.” The written judgment incorrectly
identifies that condition as Special Condition No. 2 rather than No. 1. Accord-
ingly, we REMAND for correction of the error in accordance with Federal Rule
of Criminal Procedure 36. See United States v. Higgins, 739 F.3d 733, 739 n.16
(5th Cir.), cert. denied, 134 S. Ct. 2319 (2014); United States v. Pouncy, 539 F.
App’x 437, 438 (5th Cir. 2013); United States v. Rosales, 448 F. App’x 466,
466−67 (5th Cir. 2011).




                                       2